Citation Nr: 0823448	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-10 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy.

3.  Entitlement to service connection for spermatocele.

4.  Entitlement to an initial evaluation in excess of 70 
percent for post traumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 20 
percent for cervical contusion and sprain.

6.  Entitlement to an initial evaluation in excess of 10 
percent for the period from June 26, 2000 to February 24, 
2006 and in excess of 40 percent since February 24, 2006, for 
spinal injury, lumbar spine contusion with strain and 
radiculopathy.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had service in the U.S. Army National Guard from 
February 1994 to February 2000, with a period of active duty 
from October 3, 1994 to November 23, 1994.  The veteran also 
had a period of inactive duty training (IDT) on August 3, 
1997.  

This matter initially came before the Board on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  

An August 2007 rating decision, in pertinent part, granted an 
increased initial evaluation of 70 percent for PTSD, 
effective August 29, 2003, and an increased initial 
evaluation of 20 percent for the veteran's cervical contusion 
and sprain, effective June 26, 2000.  

In addition, service connection for the lumbar spine was 
established in an August 2004 rating decision and a 
noncompensable rating was assigned, effective June 26, 2000.  
In March 2006, the rating for the lumbar spine was increased 
to 10 percent, effective June 4, 2004 and 40 percent, 
effective February 24, 2006.  The August 2007 rating decision 
then assigned an effective date of June 26, 2000 for the 10 
percent rating for the lumbar spine.  Given the foregoing 
procedural development, the issue on appeal for this mater is 
as listed in the title page.  Because the veteran appealed 
the RO's determination at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Despite the grants of increased initial evaluations for the 
veteran's PTSD, cervical spine and lumbar spine disabilities 
he has not been awarded the highest possible evaluations 
available.  As a result, he is presumed to be seeking the 
maximum possible evaluation and these claims remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Hypertension was not shown or diagnosed during the 
veteran's period of active duty service.  He has not 
presented competent medical evidence of a nexus between 
hypertension and service.

2.  The competent and probative evidence does not establish 
current bilateral peripheral neuropathy.  

3.  Spermatocele was first clinically confirmed during a 
period of IDT following a motor vehicle accident.

4.  The veteran's PTSD is not productive of total 
occupational and social impairment.

5.  The veteran's cervical contusion and sprain has been 
manifested by no more than moderate limitation of motion with 
forward flexion of the cervical spine to at least 20 degrees.  
Objectively, there is no evidence of ankylosis, chronic 
neurologic disability manifestations, or incapacitating 
episodes of intervertebral disc syndrome (IDS) requiring bed 
rest.  

6.  From June 26, 2000 to February 24, 2006, the veteran's 
lumbar spine contusion and strain with radiculopathy has been 
manifested by characteristic pain on motion with no more than 
slight limitation of motion with forward flexion of the 
thoracolumbar spine to at least 85 degrees.  Objectively, 
there is no evidence of ankylosis, chronic neurologic 
disability manifestations, or incapacitating episodes of IDS 
requiring bed rest.  

7.  Since February 24, 2006, the veteran's lumbar spine 
contusion and strain with radiculopathy is presently 
manifested by subjective complaints of chronic pain resulting 
in severe limitation of motion.  Objectively, there is no 
evidence of ankylosis, chronic neurologic disability 
manifestations, or incapacitating episodes due to pronounced 
IDS.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 
(2007).

2.  The veteran is not shown to have bilateral peripheral 
neuropathy due to disease or injury, which was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Spermatocele was incurred during a period of IDT.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2007).

4.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411 (2007).

5.  The criteria for an evaluation in excess of 20 percent 
for cervical contusion and strain, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, DC 5290 (2002); 38 C.F.R. § 4.71a, DC 5237 (2007). 

6.  For the period from June 26, 2000 to February 24, 2006, 
the criteria for an evaluation in excess of 10 percent for 
lumbar spine contusion and strain with radiculopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, DC 5292 (2002); 38 C.F.R. § 4.71a, 
DC 5237 (2007).

7.  Since February 24, 2006, the criteria for an evaluation 
in excess of 40 percent for lumbar spine contusion and strain 
with radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5292 
(2002); 38 C.F.R. § 4.71a, DC 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding the veteran's service in the National Guard, a 
veteran is a person who served in the active military, naval, 
or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  
Under 38 U.S.C.A. § 101(24) defines the term "active 
military, naval, or air service" as including active duty 
and any period of active duty for training (ADT) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty.  The 
term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  Further, ADT includes full-time duty 
performed by Reserve or National Guard members for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty for training, 
while weekend drills are inactive duty training (IDT).  

Service connection is available for any period of ADT or IDT 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The U.S. Court of 
Appeals for Veterans Claims (Court) has re-affirmed that 
service connection is available for injuries, and not 
diseases, sustained on inactive duty for training.  See 
Brooks v. Brown, 5 Vet. App. 484 (1993).  Thus, service 
connection may be established for disability resulting from 
injuries or diseases incurred during active duty or ADT, or 
injuries incurred in IDT.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Hypertension and Peripheral Neuropathy

In this case, the veteran contends that hypertension and 
bilateral peripheral neuropathy had their onset during active 
military service.  A review of the competent and credible 
evidence of record, however, fails to show that service 
connection is warranted.

For VA compensation purposes, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, DC 7101, Note 1 (2007).  With this in mind, it is 
noted that there is no competent medical evidence of elevated 
blood pressure readings or other indicia of hypertension 
shown in service treatment records (STRs) for the veteran's 
period of active duty from October 1994 to November 1994.  

The veteran's National Guard records include an enlistment 
examination dated in February 1994, which shows a blood 
pressure reading of 140/80.  He specifically denied a history 
of dizziness or fainting spells and high blood pressure on 
the concurrent Report of Medical History.  A March 1998 
periodic physical shows the veteran's blood pressure was 
138/78.  At that time his medical history was not significant 
for hypertension.  He was considered qualified for retention 
in the National Guard.  Neither of these readings were 
sufficiently high to require treatment or result in a 
diagnosis.  

The earliest notation in the medical records of a diagnosis 
of hypertension is a May 2003 QTC examination report, which 
listed a blood pressure reading of 156/86.  Other records 
show the veteran had been on Clonidine, a drug used to 
control blood pressure, since September 2004.  

Here, the absence of evidence of hypertension in the STRs or 
of persistent symptoms between separation from service along 
with the first evidence of a disability several years later 
constitutes negative evidence tending to disprove the 
assertion that the veteran was disabled from any disease or 
injury during his service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  In addition, the record is negative for a medical 
opinion linking the claimed hypertension to active service.  
See Hickson, supra.

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from 
hypertension.  However, as his hypertension has not been 
medically associated with military service, there is no 
foundation upon which to allow the claim.  

With regard to the veteran's claim for peripheral neuropathy, 
a fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  

STRs are entirely negative for treatment, diagnosis or 
reference to history of peripheral neuropathy.  In addition, 
there is no post-service medical evidence of current 
peripheral neuropathy.  The veteran's complaints of 
persistent numbness and tingling in both feet, during VA 
examinations in November 2004 and December 2004, were not 
substantiated by the objective findings reported, which 
essentially were normal.  The findings on examination were 
not consistent with a physiologic process and there was no 
objective neurologic deficit demonstrated.  Therefore, the 
Board finds that the evidence of record fails to demonstrate 
a current diagnosis of peripheral neuropathy.  

While the Board does not dispute that the veteran may 
experience symptomatology, there is no objective clinical 
confirmation that he suffers from an actual disability.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service 
connection may not be granted for symptoms unaccompanied by a 
diagnosed disability).  The competent medical opinions in 
this case do not provide a basis for favorable action on the 
veteran's claim.  He has not brought forth any medical 
evidence that would either refute the evidence of record and 
a layman such as the veteran is not competent to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his own opinion and his theories about 
his peripheral neuropathy do not constitute competent medical 
evidence in support of his claim, and thus carry no probative 
weight.

The preponderance of the evidence is against both claims and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).




Spermatocele

There is no competent medical evidence of record indicating 
that spermatocele manifested during the veteran's period of 
active duty, from October 3, 1994 to November 23, 1994, or 
within one year of his separation from active duty.  However, 
these records do show that he sustained injuries in a motor 
vehicle accident on August 3, 1997, during a period of IDT.  
Ultrasound findings at that time revealed a left epididymal 
simple cyst consistent with a spermatocele.  There was no 
further elaboration or summary made by the examiner and no 
treatment was recommended or provided.  At a March 1998 
periodic physical the veteran's history of left spermatocele 
was noted, with an otherwise negative genitourinary history.  

While the disorder can be considered asymptomatic, the fact 
remains that as a result of an in-service motor vehicle 
accident the veteran has a left epididymal cyst which is 
consistent with a spermatocele, thus service connection for 
the disorder is warranted.  The Board is satisfied that the 
spermatocele cannot be clearly dissociated from the injuries 
sustained in the motor vehicle accident, and there is no 
countervailing medical opinion to the contrary.  

In short, the Board concludes the preponderance of the 
evidence is in favor of the veteran's claim and, therefore, 
service connection for spermatocele is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.  Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD

The veteran's PTSD is currently rated as 70 percent disabling 
under DC 9411.

Under the General Rating Formula for Mental Disorders, a 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411 (2007).

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The regulation has been interpreted as meaning that the only 
criteria for a total disability rating for any disability 
rated in accordance with the VA General Rating Formula for 
Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. 
Cir. 2004).

The current 70 percent evaluation is based in part on an 
August 2003 intake screening assessment, which shows the 
veteran exhibited classic PTSD symptoms, including anxiety, 
flashbacks, anger, sleep problems, suicidal thoughts and a 
GAF score of 50.  

During a VA PTSD examination in June 2004, the veteran 
reported nightmares since a motor vehicle accident in August 
1997.  He also reported problems with anger, mood swings, 
sleep problems, irritation, and low energy.  He was easily 
startled and had a loss of interest in leisure activities and 
problems with concentration and libido.  He had been 
unemployed since 2002 because of problems he has experienced 
since the accident.  

The veteran was cooperative during the interview.  However, 
his mood was angry and depressed with affect appropriate to 
context.  His speech was spontaneous and the rate, volume and 
tone were normal.  There was no loosening of association or 
flight of ideation.  He reported intrusive thoughts about the 
accident, but denied hallucinations and was not delusional.  
He reported thoughts of suicide, but denied plan or intent.  
Insight and judgment were fair.  He was well oriented and his 
memory was intact.  

In an addendum, it was noted that the veteran also had 
symptoms of depression that were not the result of his PTSD.  
The examiner opined that the symptoms due solely to PTSD were 
consistent with a GAF score of 60, but combined with the 
nonservice connected depression the GAF score would fall to 
50.  It was noted that in the last year the veteran had 
received some treatment which had helped.  

During VA examination in June 2007, the veteran was 
appropriately groomed with depressed mood, some irritability, 
and constriction of affect.  His speech was logical and 
spontaneous with the rate and flow of speech within normal 
limits.  He was seen as able to manage activities of daily 
living, but was somewhat limited and vulnerable to stress in 
his environment.  There was no evidence of hallucinations or 
delusions and they were denied by the veteran.  He was not 
seen as a danger to himself or others.  He was alert and 
oriented.  He was aware of recent events and his remote 
memory was grossly intact.  His insight and judgement were 
seen as fairly good.  The GAF score was 42, which the 
examiner concluded kept the veteran from any kind of gainful 
employment because of his very poor ability to handle stress 
as well as his irritability, poor concentration, and overall 
vulnerability to any kind of difficulties on the job.  

After review of the evidence, the Board finds that a rating 
in excess of 70 percent is not warranted at any time during 
this appeal.  The veteran's impairment cannot be described as 
"total" and the record does not show the type of cognitive 
and behavioral impairment reserved for a 100 percent 
evaluation.  

The Board acknowledges that the 2007 VA examiner opined the 
veteran was totally disabled from his PTSD and assigned a GAF 
score of 42 which, according to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual (DSM-IV), represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  While 
such a GAF score suggests a greater level of impairment than 
is contemplated by the current 70 percent rating, the veteran 
has manifested none of the symptoms typically considered 
indicative of that level of impairment, particularly suicidal 
ideation, severe obsessional rituals, gross impairment in 
thought processes or grossly inappropriate behavior.  

Simply stated, when considered in light of the actual 
symptoms demonstrated, the assigned GAF score does not 
provide a basis, alone, for assignment of a 100 percent 
rating for the veteran's PTSD.  "There is no question that 
the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, it must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the ratings assigned).  See 38 C.F.R. § 
4.126(a).

Moreover, the medical findings of record do not show that the 
veteran's PTSD alone causes total occupational and social 
impairment.  Rather, he has several physical disabilities, 
which also interfere with his employability.  In February 
2007, the RO granted a total disability rating based on 
individual unemployability (TDIU), on the basis of the 
combined effects of PTSD and the veteran's service-connected 
musculoskeletal disabilities.  So the fact that he is 
unemployable has, to a large extent, already been taken into 
account.  


Musculoskeletal Rating Criteria

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised, effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) and 68 Fed. Reg. 51,454-
458 (Aug. 27, 2003).  These changes are listed under DCs 5235 
to 5243, with DC 5243 now embodying the recently revised 
provisions of the former DC 5293 (for intervertebral disc 
syndrome).  The revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  In 
addition, associated neurological abnormalities (e.g., bowel 
or bladder impairment) are now for evaluation separately.  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Cervical Spine 

The veteran's cervical spine disability is currently rated as 
20 percent disabling under DCs 5290-5237.  

Prior to the regulatory changes, under DC 5290 moderate 
limitation of motion of the cervical spine warranted a 20 
percent rating.  A 30 percent rating required severe 
limitation of motion.  38 C.F.R. § 4.71.  

Under the revised rating schedule, DC 5237 provides a 20 
percent evaluation where there is forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine is not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation for forward 
flexion of the cervical spine of 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire cervical spine.  A 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71.  

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a, Plate V (2007).

Turning to the evidence of record, STRs from the veteran's 
period of active duty training dated in August 3, 1997 show 
he was treated for a neck injury sustained in a motor vehicle 
accident.  At a periodic physical in March 1998 clinical 
evaluation of the spine was normal.  

The pertinent post-service evidence includes a May 2003 
orthopedic evaluation report.  The examiner noted the 
physical examination revealed relatively minimal findings.  
Range of motion of the neck was normal with forward flexion 
to 50 degrees, extension to 60 degrees, lateral flexion to 45 
degrees and rotation to 80 degrees.  Palpation revealed no 
specific tenderness.  The examiner concluded the veteran's 
complaints seemed out of proportion to the physical findings.  

The veteran was afforded a VA examination in June 2004 to 
evaluate the nature and severity of his cervical spine 
disorder.  He reported chronic neck pain described as 8/10.  
There was tenderness at the C5-6-7 midline region of the 
spine.  Forward flexion of the neck was to 30 degrees, 
extension to 25 degrees, right lateral flexion to 30 degrees, 
left lateral flexion to 15 degrees, and rotation to 50 
degrees, bilaterally.  X-ray of the cervical spine was 
normal.  

A MRI of the cervical spine showed multilevel degenerative 
changes with no evidence of significant neurologic 
compromise.  During a neurosurgical evaluation in June 2005, 
there was evidence of chronic neck strain manifested by loss 
of the normal lordotic curve, but no disc herniation or 
spinal canal stenosis.  Range of motion was full with 
tenderness of the neck on flexion and extension.  Sensory 
testing revealed light touch was intact throughout the upper 
extremities without evidence of neuropathy or radiculopathy.  
There was no focal weakness in the arms.  

On VA examination dated in February 2006, the veteran's 
current symptoms included daily neck pain with multiple 
episodes of flare-ups with quick head movements.  He also 
complained of weakness, stiffness, spasm, tenderness, 
fatigue, and lack of endurance.  There was no true radicular 
pain to the arms and no incapacitating episodes of acute 
intervertebral disc disease necessitating treatment and 
bedrest as prescribed by a physician.  The veteran did not 
use any assistive devices or neck brace.  He stated that 
every day there were times when he could not move due to 
pain, but medications helped somewhat.  He was unable to work 
at his usual occupation as truck driver because of his pain 
and injury, but could accomplish all activities of daily 
living.  

On examination the cervical lordosis was straight with 
tenderness to palpation in the paracervical musculature, but 
no true spasm.  Forward flexion of the neck was to 20 
degrees, extension was to 20 degrees, bilateral flexion was 
to 15 degrees and bilateral rotation was to 30 degrees, all 
with pain.  Motor strength was 5/5 in the both upper 
extremities and deep tendon reflexes were 2+.  Grip strength 
was normal.  

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the criteria for a rating in 
excess of 20 percent have not been met.  While the veteran 
has limitation of motion, accompanied by tenderness, the 
clinical findings fall short of being characterized as 
severe.  Despite his continued complaints of pain, the 
veteran consistently had forward flexion of at least 20 
degrees and extension to at least 20 degrees (the middle 
ranges of normal).  In this case, assigning the maximum 
rating for essentially half the normal range of motion would 
not be appropriate.  In addition, there is no objective 
evidence of inflammatory changes, instability, swelling, 
redness, or heat.  Thus, given the general lack of 
significant clinical findings, the level of disability 
required for a 30 percent rating is not present under either 
the former DC 5290 or revised DC 5237 schedular criteria. 

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case and although 
the veteran's cervical spine is symptomatic, he has 
considerable range of motion despite his complaints.  Simply 
put, neither the veteran nor any examiner has established 
that pain or flare-ups result in functional loss that would 
equate to severe limitation of motion of the cervical spine.  
Thus, the Board finds that the 20 percent disability rating 
adequately compensates him for his limitation of motion, 
pain, and functional loss.  As such, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 have been considered, but do not 
provide a basis for the assignment of a higher rating under 
these circumstances.  

The Board has also considered evaluation of the veteran's 
cervical spine disability under all other potentially 
appropriate diagnostic codes to determine whether an 
evaluation higher than 20 percent can be assigned.  Despite 
evidence of multilevel degenerative changes, there was no 
neurologic compromise.  The evidence of record has been 
negative for evidence of weakness or numbness.  There is no 
evidence of IDS, disc herniation, or spinal stenosis.  
Sensory testing was normal in both upper extremities and 
there was no focal weakness.  The evidence therefore simply 
does not support the existence of a separately ratable 
neurological entity.  Therefore, evaluation under the former 
DC 5293 for IDS would not yield a higher rating.

Likewise, with respect to a higher rating based on the 
frequency and extent of incapacitating episodes (defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician), while the record does reflect 
complaints of chronic neck pain, these complaints have not 
been shown to require that the veteran remain in bed, 
prescribed or otherwise, for any period approaching a total 
duration of at least four weeks during the past 12 months to 
justify a higher rating under the current DC 5243.

Lumbar Spine

The veteran's lumbar spine contusion with strain and 
radiculopathy is a currently rated as 10 percent disabling 
from June 26, 2000 to February 24, 2006 and 40 percent 
disabling since February 24, 2006 under DCs 5292-5237.  

Prior to the regulatory changes, under DC 5292, a 10 percent 
rating required slight limitation of motion of the lumbar 
spine.  Twenty and 40 percent ratings require moderate and 
severe limitation of motion, respectively.  38 C.F.R. § 4.71.

Under the revised rating schedule, DC 5237, a 10 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation for forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71.  

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2007).

10 percent from June 26, 2000 to February 24, 2006

The record during this timeframe reveals very little clinical 
data to support a finding of more than minimal 
symptomatology.  The pertinent evidence of record includes 
the STRs from the veteran's period of active duty training 
dated in August 3, 1997, which show he was treated for a back 
injury sustained in a motor vehicle accident.  At a March 
1998 periodic physical, clinical evaluation of the spine was 
normal.  

During an orthopedic evaluation in May 2003 the veteran 
complained of back pain as well as numbness in the lower 
extremities.  Physical examination revealed relatively 
minimal findings.  Range of motion of the lumbar spine was 
normal with forward flexion to 90 degrees, extension to 25 
degrees, and lateral flexion to 25 degrees bilaterally with 
no specific tenderness.  Straight leg raising was 90 degrees 
both seated and supine.  The veteran sat and stood with 
normal posture and there was no evidence of any tilt or list.  
He could walk on his tiptoes and heels without difficulty and 
with no evidence of weakness in the ankle flexors or 
extensors.  The examiner noted the veteran's complaints 
seemed out of proportion to the physical findings.  

During VA examination in June 2004, the veteran's primary 
complaint was of chronic low back pain.  There was tenderness 
in the T12 through L2 area of the spine.  Forward flexion of 
the lumbar spine was to 85 degrees and extension to 10 
degrees. Lateral flexion was to 20 degrees, bilaterally with 
pain on the right, and rotation was to 20 degrees, 
bilaterally.  Sensation was decreased to light touch in the 
right foot.  The veteran had an antalgic toe and heel walk.  
X-ray of the lumbar spine showed no significant pathology.  

Also of record is a March 2005 MRI report of the lumbar 
spine, which revealed mild hypertrophic face joint 
arthropathy at L5-S1 and lumbarized S1 vertebra with a small 
functioning S1-S2 disc.  Thereafter, a neurosurgical 
evaluation in June 2005 revealed a palpable lipoma in the 
left lower paralumbar area and hamstring tightness 
bilaterally at 70 degrees.  Sensory evaluation revealed light 
touch was intact throughout the lower extremities without 
evidence of neuropathy or radiculopathy.  There was no focal 
weakness in the legs and gait was normal.  Although it was 
noted that flexion was limited to approximately 30 degrees 
before back discomfort began, complete range of motion 
findings were not otherwise provided.  

Considering each of the applicable codes, the evidence during 
the time period in question largely reflects subjective 
complaints of lumbar pain with objective findings of normal 
range of motion.  There is no evidence of moderate limitation 
of motion involving forward flexion of the thoracolumbar 
spine of at least 30 degrees nor is there any indication that 
the lumbar spine disability results in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Based upon the foregoing, the Board 
finds that the criteria for an evaluation greater than 10 
percent under the either the former DC 5292 or revised DC 
5237 are not met.  

The Board has also considered whether a higher rating is 
warranted under all other applicable diagnostic codes.  
However, there is no objective evidence of muscle spasm or 
loss of lateral spine motion, as required for a 20 percent 
rating under former DC 5295.  Likewise, while there is 
evidence of some neurologic symptomatology, the Board finds 
that, taken as a whole, these symptoms indicate a disability 
picture that is mild in degree, but not more.  Despite 
evidence of positive straight leg findings and a slight 
sensory deficit, separately ratable chronic neurological 
findings have not been demonstrated for a higher rating under 
DC 5293 for IDS.  

Nor does the evidence support a rating greater than 10 
percent based on the frequency and extent of incapacitating 
episodes.  While the record does reflect complaints of 
chronic back pain, these complaints have not been shown to 
require that the veteran remain in bed, prescribed or 
otherwise for any period to justify a higher rating under DC 
5243.  

40 percent from February 24, 2006

Likewise, since February 24, 2006, the criteria for a rating 
in excess of 40 percent have not been met.  At that time the 
veteran underwent VA examination with current symptoms of 
radiating back pain.  He also complained of weakness, 
stiffness, spasm, tenderness, fatigue, and lack of endurance.  
He has had no incapacitating episodes of acute intervertebral 
disc disease necessitating treatment and bedrest as 
prescribed by a physician.  He stated that every day there 
are times when he cannot move due to the pain, but that 
medications help somewhat.  He does not use any assistive 
devices or lumbar support.  He was unable to work at his 
usual occupation as truck driver because of his pain, but 
could accomplish his activities of daily living.  

On examination the veteran's gait was normal and there was no 
scoliosis or paralumbar muscle spasm.  The upper lumbar 
musculature was tender.  Forward flexion was to 30 degrees, 
extension to 10 degrees, bilateral lateral flexion to 15 
degrees and bilateral lateral rotation to 20 degrees.  All 
ranges of motion caused pain.  The veteran could walk on his 
heels and toes, but with difficulty.  Straight leg raise was 
negative to 70 degrees bilaterally.  Deep tendon reflexes 
were 1+at the knees and ankles.  There was a slight decreased 
sensation to light touch and pressure in the lower 
extremities.  There was no excess of fatigability, weakness, 
or lack of endurance nor incoordination with pain having the 
primary functional impact on the veteran's spine.

In this case, because the veteran has received the maximum 40 
percent evaluation available under the prior criteria DC 
5292, even with painful motion and functional impairment, a 
higher evaluation is not available.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

In addition, the clinical findings to support a higher 
evaluation under the new criteria have not been demonstrated.  
Here, the evidence is negative for findings of ankylosis of 
the thoracolumbar spine under DC 5237.  

Similarly, the criteria for a rating in excess of 40 percent 
have not been met under any other applicable code.  The Board 
would normally consider DC 5295.  However, the veteran is 
already receiving the maximum benefit to which he would be 
entitled under this diagnostic code and additional analysis 
is therefore not necessary.  

The objective and competent medical evidence of record is 
also negative for separately ratable chronic neurological 
findings.  Despite evidence of arthropy at L5-S1 and 
lumbarized S1 vertebra with small functioning S1-S2 disc, 
significant neurological findings appropriate to those sites 
were not demonstrated.  Further, there was no evidence of 
abnormal back musculature indicative of spasm, sciatic 
neuropathy or absent ankle jerk.  The record, therefore does 
not demonstrate the existence of manifestations 
representative of a pronounced intervertebral disc syndrome, 
such that a 60 percent rating is warranted.  Nor does the 
evidence reflect that the veteran's complaints of chronic low 
back pain have required that he remain in bed, prescribed or 
otherwise, for any period approaching a total duration of at 
least six weeks during the past 12 months to justify a 60 
percent under DC 5243.  Therefore, a higher disability 
evaluation under the former or the current criteria would not 
yield a higher rating.  

With respect to both timeframes at issue, the Board notes 
that pain has been demonstrated with range of motion testing 
of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1996).  However, 
there is no objective showing of significant increased 
functional impairment due to those reports of pain other than 
that contemplated by the current ratings assigned.  The Board 
does not dispute the veteran's contentions that his lumbar 
spine disability has caused him to alter his lifestyle and 
has restricted his activities.  Even so, such complaints have 
been taken into consideration in the decision to assign the 
10 and 40 percent evaluations.  

III.  Extra-schedular Consideration & Conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's service-connected 
PTSD, cervical spine, and lumbar spine disabilities.  The 
evidence does not establish that any of the disabilities 
cause marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that the veteran's service-connected 
disabilities necessitate frequent periods of hospitalization.  
In light of the foregoing, the veteran's claims do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has also reviewed the claims for increased ratings 
mindful of the guidance of Fenderson, supra.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the current disability ratings effective from the 
date of the initial grant of service connection.  The Board 
on review concurs with those ratings.  The rationale set 
forth above, in determining that higher ratings are not 
warranted, is the same as that used to determine that higher 
"staged" ratings are not warranted for an earlier time.  
Thus, higher ratings are not warranted for any portion of the 
rating period on appeal.

The preponderance of the evidence is against the claims, and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  The appeal is denied.

IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
Board concludes that the veteran has been afforded proper 
notice under the VCAA.  In letters dated March 2002, October 
2003, and October 2004, the RO informed the veteran of its 
duty to assist him in substantiating his claims, and the 
effect of this duty upon his claims.  The letters pre-dated 
the RO's rating decisions in October 2002, July 2004, August 
2004 and February 2005.  See also VCAA letter dated in dated 
in May 2007.  

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's STRs, post-service reports and VA examinations are 
of record.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA. 

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claims are being denied, 
such other issues are moot.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for hypertension is denied.

Service connection for bilateral peripheral neuropathy is 
denied.

Service connection for spermatocele is granted.

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for cervical contusion and sprain is denied.




Entitlement to an initial evaluation in excess of 10 percent 
for the period June 26, 2000 to February 24, 2006 and in 
excess of 40 percent since February 24, 2006 for spinal 
injury, lumbar spine contusion with strain with radiculopathy 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


